544 S.E.2d 781 (2000)
352 N.C. 589
Robert LONDON, Employee,
v.
SNAK TIME CATERING, INC., Employer, and Anthem Casualty Insurance Group, Carrier.
No. 320P00.
Supreme Court of North Carolina.
August 24, 2000.
J.A. Gardner, III, Charlotte, for Snak Time Catering Inc., et al.
Mark T. Sumwalt, Charlotte, R. James Lore, Raleigh, for London.

ORDER
Upon consideration of the petition filed by Defendants in this matter for writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of August 2000."